    Case 18-19321-MBK   Doc 40   Filed 04/01/19 Entered 04/01/19 10:56:20         Desc Main
                                 Document     Page 1 of 2




                                                                Order Filed on April 1, 2019
                                                                          by Clerk
                                                                  U.S. Bankruptcy Court
                                                                  District of New Jersey




DATED: April 1, 2019
Case 18-19321-MBK   Doc 40   Filed 04/01/19 Entered 04/01/19 10:56:20   Desc Main
                             Document     Page 2 of 2
